Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 12/1/2021. Claims 1 – 15 are pending in this application.

Information Disclosure Statement
The information disclosure statements filed 12/1/2021 and 4/7/2022 are acknowledged by the examiner.

Allowable Subject Matter
Claims 1 – 5 are allowed.
Examiner is interpreting the limitation “attached in a freely detachable manner” to mean the seal valve is capable of disassembly without damage and without need for tooling from the vacuum ejector. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Japanese Patent document JP 2001 124000 A discloses a vacuum ejector (Fig. 5) that includes a supply port (12) supplied with compressed air, a vacuum port (18) connected to a suction unit, a vacuum generation mechanism (22a) configured to generate negative pressure due to an effect of supply air supplied from the supply port (12), a break valve (51) configured to supply break air to the vacuum port (18), a supply flow path configured to connect the supply port and the vacuum generation mechanism, and including a supply valve (39) therein, a negative pressure flow path configured to connect the vacuum generation mechanism and the vacuum port (18), and a break flow path configured to connect the break valve and the negative pressure flow path (1), the seal valve unit (22b) comprising: a seal valve mechanism arranged in the negative pressure flow path between the vacuum generation mechanism and the break flow path, and configured to prevent the break air that passes through the break flow path to be supplied to the vacuum port from flowing out to the vacuum generation mechanism.
The combination of Japanese Patent document JP 2001 124000 A does not render obvious in combination with other, the claim limitation “A seal valve unit that is attached in a freely detachable manner to a vacuum ejector”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA/CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753